         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 1 of 10 PageID# 30

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District
                                                __________ Districtof
                                                                    ofVirginia
                                                                      __________


                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No.                   TSE/TCB
                                                               )
                                                               )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                                                     Digitally signed by Anitra
                                                                                                     Chastine
Date:           11/26/2019                                                                           Date: 2019.11.26 08:46:17 -05'00'

                                                                                    Signature of Clerk or Deputy Clerk
          Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 2 of 10 PageID# 31
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.                           TSE/TCB


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 3 of 10 PageID# 32

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District
                                                __________ Districtof
                                                                    ofVirginia
                                                                      __________


                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No.                   TSE/TCB
                                                               )
                                                               )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                                                     Digitally signed by Anitra Chastine
                                                                                                     Date: 2019.11.26 08:46:39 -05'00'
Date:           11/26/2019
                                                                                    Signature of Clerk or Deputy Clerk
          Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 4 of 10 PageID# 33
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.                          TSE/TCB


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 5 of 10 PageID# 34

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District
                                                __________ Districtof
                                                                    ofVirginia
                                                                      __________


                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No.                   TSE/TCB
                                                               )
                                                               )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                                                     Digitally signed by Anitra
                                                                                                     Chastine
                 11/26/2019                                                                          Date: 2019.11.26 08:47:37 -05'00'
Date:
                                                                                    Signature of Clerk or Deputy Clerk
          Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 6 of 10 PageID# 35
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.                          TSE/TCB


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 7 of 10 PageID# 36

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District
                                                __________ Districtof
                                                                    ofVirginia
                                                                      __________


                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No.                   TSE/TCB
                                                               )
                                                               )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                                                     Digitally signed by Anitra
                                                                                                     Chastine
                 11/26/2019                                                                          Date: 2019.11.26 07:53:19 -05'00'
Date:
                                                                                    Signature of Clerk or Deputy Clerk
          Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 8 of 10 PageID# 37
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.                          TSE/TCB


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 9 of 10 PageID# 38

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                   Eastern District
                                                __________ Districtof
                                                                    ofVirginia
                                                                      __________


                                                               )
                                                               )
                             Plaintiff
                                                               )
                                v.                             )       Civil Action No.                    TSE/TCB
                                                               )
                                                               )
                            Defendant
                                                               )


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT
                                                                                                      Digitally signed by Anitra
                                                                                                      Chastine
                11/26/2019                                                                            Date: 2019.11.26 07:53:03 -05'00'
Date:
                                                                                    Signature of Clerk or Deputy Clerk
         Case 1:19-cv-01489-TSE-TCB Document 5 Filed 11/26/19 Page 10 of 10 PageID# 39
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.                          TSE/TCB


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                   on (date)                         ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify):
                                                                                                                                         .


           My fees are $                           for travel and $                 for services, for a total of $                       .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
